DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (USPG 20110008113) in view of Neubold (USPG 20100172703).
Regarding claims 1 and 7, Abe discloses a cutting insert 10 that is detachably mounted in a mounting seat 2 formed in a front end portion of a tool main body 1 that is rotated around a central axis O. The insert comprises a plate-shaped main body and a cutting edge portion formed in the insert main body. The cutting edge portion includes a bottom cutting edge 17 that is disposed in a front end portion of the insert main body in the central axis direction and extends along a radial direction that is orthogonal to the central axis and has a rake face 15. An outer peripheral cutting edge 18 is disposed in an outer end portion of the insert main body in the radial direction and extends along the central axis direction and has a rake face 15. A cutting edge of a corner 19 connects an outer end of the bottom cutting edge in the radial direction and a front end of the outer 
When the rake face of the cutting edge of the corner is seen as a front surface, the bottom cutting edge and the outer peripheral cutting edge are formed so as to forma linearly symmetrical shape together with respect to an imaginary straight line L that passes through an arc central point of the cutting edge of the corner, extends toward a base end side in the central axis direction from the arc central point toward an inside radial direction and intersects the central axis at an angle of 45° as a symmetry axis (see Fig. 12). A curvature radius of the cutting edge of the corner is set to be smaller than ½ of the maximum diameter of the rotation trajectory of the cutting edge portion.
The insert main body forms a flat plate shape and front and rear surfaces in a thickness direction of the insert main body form a pair of flat surface portions. The pair of flat surface portions is formed in a 180° rotational symmetric manner with respect to the central axis as a symmetry axis and the cutting edge portion including the outer peripheral cutting edge 18, the bottom cutting edge 17 and the corner cutting edge 19 is provided in each of the pair of flat surface portions in a 180° rotational symmetric manner with respect to the central axis as the symmetry axis (Paragraph [0069]).
Abe does not disclose the bottom cutting edge and outer peripheral cutting edge being arc-shaped and having the claimed radii of curvature.
Neubold discloses a milling cutter having multiple embodiments (e.g. Figs. 1-3) of different cutting geometries designed to produce varying shapes in a workpiece. One of these geometries (Figs. 3 and 6) is provided with a cutting edge portion including an arc-shaped outer peripheral cutting edge 3a/3b that protrudes toward an outside in the e. The outer peripheral and bottom cutting edges are provided with radii of curvature of larger than ½ of a maximum diameter of a rotation trajectory of the cutting edge portion respectively while the cutting edge of the corner is provided with a radius of curvature of smaller than ½ (particularly smaller than 33% [claim 7]) of the maximum diameter of the rotation trajectory of the cutting edge portion (Paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time of filing to alter the profile of the cutting edge(s) of the cutting tool of Abe to be the shape taught by Neubold, to produce a desired cut on a workpiece (e.g. to provide a radiused slot or groove in the workpiece rather than a straight-walled slot or groove).
Regarding claim 2, Abe discloses a screw insertion hole 13 penetrating the insert main body in a thickness direction, and a hole center of the screw insertion hole being located on the imaginary straight line (see Fig. 12).
Regarding claims 3 and 12, Abe discloses a cutting insert 10 that is detachably mounted in a mounting seat 2 formed in a front end portion of a tool main body 1 that is rotated around a central axis O. The insert comprises a plate-shaped main body and a cutting edge portion formed in the insert main body. The cutting edge portion includes a bottom cutting edge 17 that is disposed in a front end portion of the insert main body in the central axis direction and extends along a radial direction that is orthogonal to the central axis and has a rake face 15. An outer peripheral cutting edge 18 is disposed in an outer end portion of the insert main body in the radial direction and extends along the central axis direction and has a rake face 15. A cutting edge of a corner 19 connects an 
When the rake face of the cutting edge of the corner is seen as a front surface, a straight line that passes through a front end of the bottom cutting edge in the central axis direction and extends in the radial direction is considered as a radial-direction reference line. A straight line that passes through an outer end of the outer peripheral cutting edge in the radial direction and extends in the central axis direction is considered as a central axis-direction reference line. A tangent line at a boundary point between the cutting edge of the corner and the bottom cutting edge is considered as a first tangent line and a tangent line at a boundary point between the cutting edge of the corner and the outer peripheral cutting edge is considered as a second tangent line.
The insert main body forms a flat plate shape and front and rear surfaces in a thickness direction of the insert main body form a pair of flat surface portions. The pair of flat surface portions is formed in a 180° rotational symmetric manner with respect to the central axis as a symmetry axis and the cutting edge portion including the outer peripheral cutting edge 18, the bottom cutting edge 17 and the corner cutting edge 19 is provided in each of the pair of flat surface portions in a 180° rotational symmetric manner with respect to the central axis as the symmetry axis (Paragraph [0069]).
Abe does not disclose the bottom cutting edge and outer peripheral cutting edge being arc-shaped and having the claimed radii of curvature, nor does Abe disclose the claimed relationship between the radial and central axis direction lines and the first and second tangent lines.
e. The outer peripheral and bottom cutting edges are provided with equal (Paragraph [0015]) radii of curvature of larger than ½ of a maximum diameter of a rotation trajectory of the cutting edge portion respectively while the cutting edge of the corner is provided with a radius of curvature of smaller than ½ (particularly smaller than 33% [claim 12]) of the maximum diameter of the rotation trajectory of the cutting edge portion (Paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time of filing to alter the profile of the cutting edge(s) of the cutting tool of Abe to be the shape taught by Neubold, to produce a desired cut on a workpiece (e.g. to provide a radiused slot or groove in the workpiece rather than a straight-walled slot or groove).
Additionally, it would have been obvious to one having ordinary skill in the art at the time of filing to maintain the symmetry about the bisector of the corner cutting edge of the insert by forming congruent first and second rectangular triangles. Said first rectangular triangle is formed by connecting an intersection point between the first tangent line and the radial-direction reference line, an intersection point between the first tangent line and the central axis-direction line and an intersection point between the radial-direction reference line and the central axis-direction reference line together using straight lines. The second rectangular triangle is formed by connecting an intersection point between the second tangent line and the central axis-direction reference line, an intersection point between the second tangent line and the radial-direction reference line and the intersection point between the radial-direction reference line and the central axis-direction reference line together using straight lines. Such a symmetrical shape would also fall under the same modification rationale as outlined above, as the shape of the tool has a direct impact on the shape of the cutout in the workpiece.
Regarding claim 4, Abe discloses a screw insertion hole 13 penetrating the insert main body in a thickness direction, and a hole center of the screw insertion hole being located on an imaginary straight line that passes through the intersection point between the radial-direction reference line and the central axis-direction reference line and an arc central point of the cutting edge of the corner (see Fig. 12).
Regarding claim 5, Abe discloses the rake face 15 of the bottom cutting edge, the outer peripheral cutting edge and the corner cutting edge being formed on the same planar surface.
Regarding claim 6, Abe discloses when the rake face 15 of the cutting edge of the corner is seen as the front surface (e.g. Fig. 12), a straight line that passes through a front end of the bottom cutting edge in the central axis direction is considered as a radial-direction reference line, the tangent line at the boundary point between the corner cutting edge and the bottom cutting edge is considered as the first tangent line and the tangent line at the boundary point between the corner cutting edge and the outer peripheral cutting edge is considered as the second tangent line. An angle θ1 is formed between the first tangent line and the radial direction and an angle θ2 is formed between the second tangent line and the radial direction reference line.
Neither Abe nor Neubold explicitly disclose the claimed values of θ1 and θ2. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the curvature of the cutting edges of the cutting insert of claim 3 to be larger or smaller, depending on the desired cutting characteristics of the insert and the amount of cutting load desired on the cutting edge, so that the values of θ1 and θ2 are 12° to 25° and (90°- θ1)°.

Regarding claim 8, Abe discloses a twist angle of the outer peripheral cutting edge having a positive value, a radial-direction rake angle of the cutting edge of the corner at the boundary point between the cutting edge of the corner and the outer peripheral cutting edge having a positive value and a radial-direction rake angle of the cutting edge of the corner at the boundary point between the cutting edge of the corner and the bottom cutting edge having a positive value (Figs. 13 & 14).
Regarding claims 9 and 15, Abe discloses an indexable rotary cutting tool comprising a tool main body 1 rotated about a central axis O, a mounting seat 2 formed in a front end portion of the tool main body and a cutting insert 10 mounted detachably in the mounting seat.
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the modified cutting insert of claim 1 in the mounting seat of Abe to successfully machine a workpiece with the cutting insert of claim 1.
Regarding claim 10, Abe discloses the rake face 15 of the bottom cutting edge, the outer peripheral cutting edge and the corner cutting edge being formed on the same planar surface.
Regarding claim 11, Abe discloses when the rake face 15 of the cutting edge of the corner is seen as the front surface (e.g. Fig. 12), a straight line that passes through a front end of the bottom cutting edge in the central axis direction is considered as a radial-direction reference line, the tangent line at the boundary point between the corner 
Neither Abe nor Neubold explicitly disclose the claimed values of θ1 and θ2. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the curvature of the cutting edges of the cutting insert of claim 3 to be larger or smaller, depending on the desired cutting characteristics of the insert and the amount of cutting load desired on the cutting edge, so that the values of θ1 and θ2 are 12° to 25° and (90°- θ1)°.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Abe discloses a twist angle of the outer peripheral cutting edge having a positive value, a radial-direction rake angle of the cutting edge of the corner at the boundary point between the cutting edge of the corner and the outer peripheral cutting edge having a positive value and a radial-direction rake angle of the cutting edge of the corner at the boundary point between the cutting edge of the corner and the bottom cutting edge having a positive value (Figs. 13 & 14).
Regarding claims 14 and 16, Abe discloses an indexable rotary cutting tool comprising a tool main body 1 rotated about a central axis O, a mounting seat 2 formed 
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize the modified cutting insert of claim 3 in the mounting seat of Abe to successfully machine a workpiece with the cutting insert of claim 3.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan W Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.